                 Case 3:16-cv-04288-JSC Document 221 Filed 12/11/18 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


COURT TRIAL MINUTE ORDER

Case No. 16-cv-04288-JSC                     Case Name: Hymes v. Bliss, et al.

Date: December 11, 2018 (Day 6)              Time: 00:10

The Honorable Jacqueline Scott Corley

Clerk: Ada Means                             Court Reporter: Marla Knox

COUNSEL FOR PLAINTIFF:                              COUNSEL FOR DEFENDANTS:

Glenn Katon; Caitlin Henry, Kennedy Helm            Renee Rosenbilt; Briggs Matheson

Trial Began: 12/3/2018                              Further Trial: 12/12/2018

TRIAL MOTIONS HEARD:                         DISPOSITION:

1.

2.

3.

OTHER:
Jury deliberations.




VERDICT:




DISPOSITION OF EXHIBITS:
